DETAILED ACTION
This Notice of Allowance is in response to the Request for Continued Examination filed February 22, 2021. 
REASONS FOR ALLOWANCE
2.	Claims 1-3, 6-8, 10-17 are allowable over the references of record for at least the following reasons:
	Claim 1 recites: wherein the controller is configured to operate the engine water pump and does not operate the electronic water pump, when the temperature of the coolant is lower than the first reference temperature.  
	The closest prior art is the Katragadda reference.  The Katragadda reference fails to disclose all of the features of amended independent claim 1.  Furthermore, modification of the Katragadda reference to arrive at the language of amended independent claim 1 would frustrate the purpose of the Katragadda reference.  The Katragadda reference fails to disclose that an engine water pump and an electronic water pump can be used at the same time much less a controller than can control the same.  Modifying the controller so as to not operate the electronic water pump, if the Katragadda reference was interpreted as disclosing the electronic water pump, would frustrate the purpose of the controller of the Katragadda reference which is to operate a pump.  Accordingly, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747